Citation Nr: 9912068	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from June 1940 December 1945 
and March 1946 to July 1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in January 1997 that denied the veteran's claims.

The January 1997 rating decision also denied service 
connection for posttraumatic stress disorder, in conjunction 
with the denial of service connection for bipolar disorder.  
A subsequent statement of the case in March 1997 separated 
the issues of service connection for posttraumatic stress 
disorder and bipolar disorder.  During a hearing before a 
member of the Board in October 1998, the veteran stated that 
he wished to drop the issue of service connection for 
posttraumatic stress disorder from appellate consideration, 
and that issue is therefore not currently before the Board.

On October 28, 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

During his hearing before a member of the Board in October 
1998, the veteran and his wife testified that symptoms of 
bipolar disorder began while the veteran was still in the 
military.  The veteran's service medical records indicate 
that he was treated for symptoms relating to nervousness and 
anxiety while in the military.  A VA examination in September 
1996 discussed the veteran's report of symptoms that occurred 
during service, but the veteran's claims file was not 
available for review by the examiner.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991). 

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished with 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for any psychiatric illness 
since October 1998.  The RO should then 
attempt to obtain all such records.  All 
records obtained should be associated 
with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special psychiatric examination in order 
to ascertain the nature of any 
psychiatric disorder(s) present together 
with the proper diagnosis(es) thereof.  
All indicated tests should be 
accomplished.  It is imperative that the 
psychiatrist review the entire claims 
folder prior to the examination so that 
all disability may be viewed in relation 
to its history.  The psychiatrist should 
render an opinion as to whether the 
veteran currently suffers from bipolar 
disorder, and if bipolar disorder is 
diagnosed, then the psychiatrist should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder, to 
include bipolar disorder, had its origins 
in or is otherwise related to events in 
service.  A complete rationale for any 
opinion expressed must be provided.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









